DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to memory devices, and more particularly relate to a memory module with internal pattern injection and a method for operating the memory module. 
The claimed invention as set forth in claim 1 (broadest claim) recites features such as:
A memory module comprising: 
a memory device configured to receive a first refresh command from a host, and perform a refresh operation in response to the first refresh command during a refresh time; and 
a computing unit configured to detect the first refresh command provided from the host to the memory device, and write a first error pattern at a first address of the memory device during the refresh time.

The prior arts of record, namely Kraipak et al. (US-20180174665), teach [a]n error injection system of a built-in self-repairable memory system renders the redundant spare columns of the repairable memory accessible to built-in self-test (BIST) read and write operations. To this end, the error injection system selectively injects fault data at one or more locations of the main memory during a BIST sequence, causing the BIST controller to issue a repair instruction that allocates one or more spare columns as replacement memory areas for the presumed faulty main memory locations. Thereafter, BIST read/write operations directed to the main memory locations will be performed on the allocated spare columns, thereby allowing the spare columns to be validated as part of the BIST. Injection of fault data to the main memory locations in this manner can also facilitate validation of the built-in self-repair logic by verifying the repair instruction codes that are generated in response to the injected faults. (Abstract, Fig. 3 and 5 and discussion therein).

The prior arts of record, namely SON et al. (US-20190130991), teach [a] semiconductor memory device which includes a memory cell array, an error injection register set, a data input buffer, a write data generator, and control logic. The error injection register set stores an error bit set, including at least one error bit, based on a first command. The error bit set is associated with a data set to be written in the memory cell array. The data input buffer stores the data set to be written in the memory cell array based on a second command. The write data generator generates a write data set to be written in the memory cell array based on the data set and the error bit set. The control logic controls the error injection register set and the data input buffer. (Abstract, Figs. 1, 3 and 14).
The prior arts of record, however, fail to teach, singly or in combination, a computing unit configured to detect the first refresh command provided from the host to the memory device, and write a first error pattern at a first address of the memory device during the refresh time. As such, modification of the prior art of record to include the claimed computing unit configured to detect the first refresh command provided from the host to the memory device, and write a first error pattern at a first address of the memory device during the refresh time can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the computing unit configured to detect the first refresh command provided from the host to the memory device, and write a first error pattern at a first address of the memory device during the refresh time set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the computing unit configured to detect the first refresh command provided from the host to the memory device, and write a first error pattern at a first address of the memory device during the refresh time as set forth in claim 1. Independent claims 13 and 18 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Claims 13 and 18 do not explicitly recite that the error pattern data is written “during the refresh time” however, detecting the refresh command, reading the stored data from a first address, then writing error pattern data back to the first address does constitute writing the error pattern data during a refresh time. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        06/30/2022